DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximate dimensions” in claim 1 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a clear explanation as to how the term approximate is to be applied, it is unclear how closely the dimensions of the body must be to the outer edge of the rim to meet the limitations of the claim.
The term “approximately ¾”” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a clear explanation as to how the term approximately is to be applied, it is unclear how closely the thickness of the poly or phenolic board must be to ¾” to satisfy the limitations of the claim.
The term “approximate 45⁰ bend” in claim 6 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a clear explanation as to how the term approximate is to be applied, it is unclear how closely the bend must be to 45⁰ to satisfy the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Robinson et al. (US Patent Publication No. 2019/0090700) (Robinson ‘700).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re. claims 1-10, claims 1-10 of Robinson ‘700 disclose all of the limitations of claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nast (US Patent No. 5,056,177) in view of Miller (US Patent No. 1,817,015) and Smith (US Patent No. 3,971,544).
Regarding claim 1, Nast discloses a toilet protective overlay device assembly comprising:
a body 26 (Figure 1) for fitting over a toilet bowl rim 22 (Figure 1) having a top side and a bottom side;
said body including a plurality of clamp openings 70 (Figure 2) to receive a clamp 54 (Figure 1), with a plurality of clamps positioned individually through the clamp openings to secure the body to the toilet rim (Figure 4), with the clamps able to move within the clamp openings to adjust the fit of the body on the rim (Col. 3, lines 46-60); and
a hose 84 (Figure 3) connected so as to provide a conduit through a first opening in the body, with a portion of the hose inserted into a toilet trap.
Nast, however, does not explicitly disclose that the body is sized to cover the perimeter of the rim or that the hose is flexible.
Miller teaches that it is old and well known in the art of toilet cleaning devices to provide an apparatus for cleaning toilet waste conduits comprising a body 25 (Figure 1) with an opening 65 (Figure 1) through which a hose 27 (Figure 1) passes to form a conduit to the toilet trap. Miller further discloses that the body covers the full area of the bowl (Pg.2, L40-43) and includes a second opening covered by a hinged lid 26 (Figure 1) which can be raised as desired. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the body to cover the entire opening of the toilet bowl, such as the cover taught by Miller, to reduce the amount of water splashing out of the toilet or onto the user.
Smith teaches that it is old and well known in the art of conduit guides to provide an apparatus for guiding a flexible rod 16 (Figure 1) into a conduit 130 (Figure 1) comprising a guide conduit 100 (Figure 1) through which the rod is moved. The guide being flexible (C3L66-68) so that it can be installed around obstacles to differently located/positioned conduits.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the hose portion of Nast which extends to the toilet trap flexible, like the guide conduit taught by Smith, to permit use of the system with differently toilet sizes and designs and so that the flexible material of the hose will not damage any parts of the toilet it contacts.
Regarding claim 2, Nast further discloses that the assembly further comprises: a rigid section of pipe 92 (Figure 11) attached to the top side of the body proximate the first opening by means of a transition hose 78 (Figure 11) interposed between the pipe and the flexible hose so as to attach to the rigid section of pipe; and the transition hose 78 (Figure 6) passing through the first opening from the top of the body to the bottom of the body, with the flexible hose connected 81 (Figure 3) to the transition hose; wherein the assembled rigid section of pipe, transition hose and flexible hose create the conduit running from the top side into the toilet trap.
Regarding claim 3, Nast further discloses that the device further comprises a snake cable 16 (Figure 2) which is inserted through the conduit and moved beyond the toilet trap into the sewage line (Figure 3).
Regarding claim 5, as previously discussed Miller teaches a plate 25 (Figure 1) which covers the upper surface of a toilet bowl and includes a second opening covered by a hinged lid 26 (Figure 1) which can be raised as desired. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the cover body to cover the majority of the toilet bowl and provide a second opening, as taught by Miller, so that the body prevents water from being splashed on the user or the surrounding area while still providing an opening through which a user can view the snake and ensure it is positioned in the trap properly.
Regarding claim 6, Nast further discloses that the lower end of the conduit 84 (Figure 3) is bent and that the conduit path can travel straight up vertically (Figure 3) or can bend to the side (Figure 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a 45 degree bend in the transition hose to alter the orientation or location of the conduit opening, since it has been held that variations in shape were a matter of choice and only involves routine skill in the art. See MPEP 2144.04.
Regarding claim 9, Nast further discloses that the connections between the section of pipe and hose 81/90 (Figure 6) comprise threaded connections.
Regarding claim 10, Nast further discloses that the clamp openings 70 (Figure 2) comprise a slot and said individual clamps can slide along the slot to adjust the fit of the body to the toilet rim (C3, L46-60).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nast in view of Miller and Smith as applied to claims 1 and 6 above, and further in view of Williams (US Patent Publication No. 2006/0225192).
Regarding claim 4, Nast further discloses a protective overlay device comprising a body 26 (Figure 1) made of wood, however, does not explicitly disclose that the body is made of poly or phenolic board.
Williams teaches that it is old and well known in the art of toilet obstruction removes to provide a protective overlay device | (Figure 2) comprising a cover 20 (Figure 2) which covers the toilet bowl and a pipe 5 (Figure 2) which creates a conduit through the cover. Williams further teaches that the shield can be formed from various materials including plastic, thermoplastic, polyethylene (poly board), metal or other materials determined to be appropriate (Paragraph 0019).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of Nast from a material such as poly board, as taught by Williams, to provide a structure which will not absorb/retain water and waste and which is easily cleaned between uses and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Nast in view of Miller, Smith and Williams teaches a cover body in the shape of a toilet bowl but does not teach the thickness being 3/4". It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to produce the cover body at a suitable thickness such as 3/4" to ensure it is structurally strong but still light weight enough to easily handle, since such a modification would have involved a mere change in the size of a component and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Regarding claim 7, Nast further discloses a protective overlay device comprising a body 26 (Figure 1) made of wood and a conduit formed from tubes/hoses 78/84 (Figure 3), however, does not disclose that they are made from PVC.
Williams teaches a protective overlay device | (Figure 2) comprising a cover 20 (Figure 2) which covers the toilet bowl and a pipe 5 (Figure 2) which creates a conduit through the cover. Williams further discloses that the pipe extending through the cover can be made of a plurality of materials including plastic, thermoplastic, metal and polyvinyl chloride (Paragraph 0022).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tubes from polyvinyl chloride, as taught by Williams, to provide a structure which will not absorb/retain water and waste and which is easily cleaned between uses and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nast in view of Miller and Smith as applied to claim 2 above, and further in view of Lamond (US Patent No. 4,516,278).
Regarding claim 8, Nast further discloses that the connections between the sections of pipe and hose are threaded connections, however, does not explicitly disclose the use of stainless steel clamps.
Lamond teaches that it is old and well known in the art of plumbing fixtures to provide a flexible plumbing trap comprising two drain pipes 14/21 (Figure 1) connected by a flexible tube 11 (Figure 1). At one end the drain pipe 14 (Figure 1) and the flexible tube 10 (Figure 1) are connected by a clamp 15 (Figure 1) while at the other end the drain pipe 21 (Figure 1) and the flexible tube 10 (Figure 1) are connected by a threaded connection (Figure 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize other commonly used plumbing connections like clamps, as taught by Lamond, to couple pipes and/or tubes which are not threaded through simple substitution to obtain the predictable results of providing a suitable pipe to hose connection.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Parrish (US Patent No. 3,491,379) and O’Leary (US Patent No. 3,208,092) are analogous because they disclose a toilet protective overlay device comprising a body for fitting over a toilet bowl rim, sized to approximate dimensions of the outer edge of the rim, having a top side and a bottom side; body including a plurality of clamps positioned individually to secure the body to the toilet rim and including an opening to provide a conduit through the body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754